Case 1:19-bk-12082-VK   Doc 52 Filed 10/09/19 Entered 10/09/19 16:31:17   Desc
                         Main Document     Page 1 of 8
Case 1:19-bk-12082-VK   Doc 52 Filed 10/09/19 Entered 10/09/19 16:31:17   Desc
                         Main Document     Page 2 of 8
Case 1:19-bk-12082-VK   Doc 52 Filed 10/09/19 Entered 10/09/19 16:31:17   Desc
                         Main Document     Page 3 of 8
Case 1:19-bk-12082-VK   Doc 52 Filed 10/09/19 Entered 10/09/19 16:31:17   Desc
                         Main Document     Page 4 of 8
Case 1:19-bk-12082-VK   Doc 52 Filed 10/09/19 Entered 10/09/19 16:31:17   Desc
                         Main Document     Page 5 of 8
Case 1:19-bk-12082-VK   Doc 52 Filed 10/09/19 Entered 10/09/19 16:31:17   Desc
                         Main Document     Page 6 of 8
Case 1:19-bk-12082-VK   Doc 52 Filed 10/09/19 Entered 10/09/19 16:31:17   Desc
                         Main Document     Page 7 of 8
            Case 1:19-bk-12082-VK                  Doc 52 Filed 10/09/19 Entered 10/09/19 16:31:17                                     Desc
                                                    Main Document     Page 8 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10250 Constellation Blvd., Suite 1700, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE’S OPPOSITION TO
WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE
FOR MFRA TRUST 2014-2’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. §362 will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 9, 2019, I checked the CM/ECF docket for this bankruptcy case and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   John D Faucher jdf@johndfaucher.com, FaucherECF@gmail.com
    •   Todd A Frealy taf@lnbrb.com
    •   Amy L Goldman (TR) marisol.jaramillo@lewisbrisbois.com, AGoldman@iq7technology.com
    •   Sabari Mukherjee notices@becket-lee.com
    •   Giovanni Orantes go@gobklaw.com, gorantes@orantes-
        law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bestcase.com
    •   Carmela Pagay ctp@lnbyb.com
    •   Edward A Treder cdcaecf@bdfgroup.com
    •   United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
    •   Darlene C Vigil cdcaecf@bdfgroup.com
    •   Jennifer C Wong bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com

                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) October 9, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Hon. Victoria S. Kaufman                                                          Debtor
USBC – Central District of CA                                                     Robert M. Gerstein
21041 Burbank Blvd, Ste 354 /Ctrm 301                                             25580 Prado de las Bellotas
Woodland Hills, CA 91367                                                          Calabasas, CA 91302-3632

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 9, 2019             Megan Wertz                                                        /s/ Megan Wertz
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
